Case 19-11032-JDW         Doc 34   Filed 08/28/19 Entered 08/28/19 13:17:11             Desc Main
                                   Document     Page 1 of 2


_________________________________________________________________________________

                                                     SO ORDERED,



                                                     Judge Jason D. Woodard
                                                     United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

In Re:                                       )
                                             )
         BRYAN PETER FERNANDES,              )                 Case No.:      19-11032-JDW
                                             )
                Debtor.                      )                 Chapter:         7


                                            ORDER

         This matter came before the Court for hearing on August 13, 2019, on the Order to Show
Cause for Failure to Appear (Dkt. #29) issued to Olufemi G. Salu, ordering him to appear and
show cause as to why he should not be required to disgorge all or a portion of his attorneys’ fees
due to his failure to appear at the hearing on behalf of the Bryan Peter Fernandes (the “Debtor”)
on July 16, 2019. Mr. Salu appeared at the show cause hearing. He explained his absence at the
prior hearing, which would have been good grounds for a continuance had he sought one. His
failure to do so, however, was not appropriate. Mr. Salu followed no procedure or any other
reasonable means to alert the Court or other parties of his need for a continuance. He did not
seek a continuance from the Court, through a motion or otherwise. He did not seek an agreement
with opposing counsel to continue the hearing. Instead a staffer in his office sent an email to the
Trustee at 9:30 p.m. the evening before the hearing stating that Mr. Salu would not be at the
hearing. Because the hearing had not been continued, the Trustee had no choice but to appear.

                                                 1
Case 19-11032-JDW        Doc 34    Filed 08/28/19 Entered 08/28/19 13:17:11             Desc Main
                                   Document     Page 2 of 2


Mr. Salu also failed to inform his client, the Debtor, that he would be absent, and the Debtor also
appeared at the hearing. Both had to return for a second hearing, which should have been
unnecessary. For the reasons set forth above and on the record, it is hereby


       ORDERED, ADJUDGED, AND DECREED that Olufemi G. Salu shall disgorge
$300.00 of his attorney fee, which amount shall be refunded to the Debtor within 14 days.


                                     ##END OF ORDER##




                                                2
